Mr. Justice Wolf
'delivered the opinion of the court.
The sole matter involved in this appeal is that the deed presented for record describes a greater number of acres than was recorded before. Appellant points: out first that the excess is less than one-fifth of the total amount recorded previously and that such a small excess is permitted by virtue of the Decisions rendered by the G-eneral Directorate of Registries of Spain of Nov. 9, 1877; July 8, 1878; Sept. 7, 1880, and March 8, 1898, Odriozola’s: Diccionario de Jurisprudencia Hipotecaria, pages 774, 776 and 777, and the decision of this court in Cobb v. Registrar of Caguas, 12 P. R. R. 211.
Likewise, that the property is presented for record with exactly the same boundaries as it has always contained and hence that a possible misdescription of the acreage makes no difference.
We agree with the appellant and the note of the registrar must be

Reversed.

*683CMef Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.